Citation Nr: 0602094	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-42 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) with anxiety and depression.

2.  Entitlement to an increased evaluation for right hip 
pain, residual, of sepsis infection of the right hip joint, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1975.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, MT.

The veteran provided testimony before a Veterans Law Judge in 
June 2005; a transcript is of record.

Based on the veteran's testimony and other information of 
record, the Board concludes that the veteran is concerned 
with the general issue of increased compensation for his hip 
problems.  In that regard, issue #2 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

However, it is also noted that in addition to the certified 
issue of entitlement to an increased evaluation for right hip 
pain, residual, of sepsis infection of the right hip joint, 
currently evaluated as 10 percent disabling, the veteran also 
has service connection for scarring of the posterior right 
hip, rated as noncompensably disabling.  The latter issue is 
also addressed, in pertinent part, within the remand.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue #1 at this time.

2.  The evidence of record sustains that the veteran was 
subjected to stress during the Vietnam Era working as a 
member of the Military Airlift Command (MAC), wherein he 
transported new recruits to Vietnam and off-loaded their 
coffins on return; his alleged PTSD stressors have been 
conceded by the RO.  

3.  The aggregate evidence including credible medical expert 
opinion sustains that the veteran's current psychiatric 
problems, predominantly diagnosed as PTSD with anxiety and 
depression, are reasonably the result of in-service stress.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD with anxiety 
and depression is reasonably the result of service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303. 3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of issue #1 at present 
without detriment to the due process rights of the veteran.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  Corroboration of every detail of a claimed 
stressor is not required; independent evidence that the 
incident occurred is sufficient.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997).    

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi, supra.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Service medical records are limited, but what is available 
confirms the veteran's allegations.

In this case, the veteran did not receive any award or 
citation that could be accepted as satisfactory evidence that 
the veteran engaged in combat.  The RO has endeavored to 
acquire documentation of the alleged stressors.  However, he 
was in fact assigned to MAC and his duties, as described, 
would be consistent with his allegations in that regard as to 
facilitation of transport of recruits and handling of coffins 
on return CONUS.

Specifically, the veteran alleges that he was an air 
passenger specialist with 62 APS MAC from August 1971 to 
April 11, 1975 at McCord AFB, Tacoma, WA.  During that time, 
he processed military personnel on Defense Department 
aircraft to Southeast Asia, mostly raw recruits fresh out of 
basic training at Ft. Lewis going to CamRanh Bay, Vietnam.  
He has alleged that he knew many of these "grunts", some 
others because they came through his area in the service and 
also lived in that local area; that many never came back; and 
that he was grateful when their own orders to go to Vietnam 
were cancelled.  However, that was at a time when they had a 
pullout and they all felt guilt at that as well, as not 
having done their part.  And even when back in the U.S., he 
watched day after day when the silver coffin boxes were lined 
up and unloaded and put into hangars at McCord.  

In additional correspondence, the veteran and his family have 
described his problems since service including with self 
medication via alcohol, but now that he takes medications, he 
says he is better able to suppress the guilt and other 
feelings to some extent.

VA outpatient and evaluative reports are in the file.  There 
has been some discussion as to the appropriate diagnosis, 
i.e. if the veteran has PTSD, or anxiety or depression.  One 
VA examiner has opined that the veteran does not have all of 
the components of PTSD.  The RO has inaccurately addressed 
this, in a recent SSOC, on the basis that the lack of a PTSD 
diagnosis is an uncontested opinion.

However, also of record is a detailed evaluative report, 
dated in October 2002, from Dr. RB.  He had evaluated the 
veteran, and diagnosed the veteran as having acute stress 
disorder, PTSD and depression (Axis I).  Axis III included 
sleep disorder, memory loss, depression, cognitive fixation 
on military settings and events, difficulty concentrating, 
etc.  Axis IV was "5", severe; and included 
unemployability, isolation, inability to emotionally contact, 
hyperalertness, irritability, and twice divorced.  His 
assessed a Global Assessment of Functioning (GAF) score of 
40-45.  

He further opined that:

The client clearly suffers from PTSD.  
This diagnosis is supported by the 
following criteria as per the DSM-IV:

1.  This client has sustained a notable 
and severe life threatening/integrity 
threatening event.  The veteran was in 
the Military Airlift Command.  It was 
part of the soldier's duties to transport 
new recruits to Vietnam.  He states he 
shipped hundreds over.  He also loaded 
the "silver boxes" or the coffins 
returning from Vietnam.  Stacks and 
stacks of silver boxes, it all depended 
upon who was driving the fork lift at the 
time.  Significant survivor's guilt has 
remained with the veteran ever since his 
tour of duty.  The veteran also suffered 
intense and significant hip, neck and 
other joint problems while in the 
service.

2.  The traumatic event is persistently 
re-experienced by the following ways (a) 
recurrent and intrusive distressing 
recollections of the event; (b) recurrent 
distressing dreams of the events; (c) 
acting and feeling as if the traumatic 
event were consistent (sic) recurring, 
i.e., flashbacks, hallucinations of the 
sights and sounds; (d) intense 
psychological distress at exposure to 
internal and external clues of the event; 
(e) physiological reactivity on exposure 
to the internal and external cue this 
(sic) is symbolic of the event.

3.  Persistent avoidance of the stimuli 
associate(d) with the trauma through the 
following ways and means: (a) efforts for 
avoid(ing) thoughts and feelings; (b) 
efforts to avoid activities and places 
which arouse the recollection; (c) 
markedly diminished interest in important 
activities; (d) detachment from others; 
(e) restricted ability to have loving and 
caring feelings towards others who are 
important to the veteran; (f) sense of 
apathy and negative view of the future.

4.  Persistent symptoms of increased 
arousal through the following means: (a) 
sleep disorder; (b) anger and 
irritability; (c) difficulty 
concentrating; (d) hypervigilance; (e) 
exaggerated startle response. 

5.  This has been going on for an 
extended period of time.

6.  This has created severe disturbance 
of significant events and has resulted in 
major impairment of social, occupational 
and other important areas of life.

It is my professional opinion this 
veteran needs to be evaluated by the 
Department of Veterans Affairs for 
disability based upon physical and 
emotional conditions.  The veteran might 
not be able to fully articulate aspects 
of his military service or feelings from 
his duties.  This is not to be 
interpreted as a lack of negative impact 
but rather as a culture component where 
emotions are stored and not shared.
 
Affidavits are of record from friends and family relating to 
the veteran's experiences in service and since.  

It has been argued that much of the lack of confirmation for 
the diagnosis of PTSD and for an accurate analysis of the 
veteran's feelings may be a result of his minority (Native 
American) status and cultural background.  

The Board notes that the veteran did not experience combat, 
per se, but served during a period of intense combat and 
associated conflict.  He has not argued to the contrary.

However, he has candidly described his stressors as a member 
of MAC whose responsibilities in that command included 
sending waves of raw recruits to war, transporting them to 
combat, and then dealing with their bodies in myriad silver 
coffins as they returned.  He has claimed, and there is 
competent, credible anecdotal data to support, that he has 
ongoing nightmares and a considerable fixation about the 
coffins, among other symptoms.

As noted by the veteran and his representative, the RO has 
conceded these as stressors.  

In fact, the RO decision to deny was based only on the lack 
of a PTSD diagnosis.  And while one VA physician has 
suggested that the veteran has anxiety or depression rather 
than PTSD, a well reasoned and comprehensive evaluation by a 
competent private evaluator clearly and unequivocally 
diagnosed PTSD due to the in-service stressors. 

The private evaluator concedes that there are additional 
anxiety and depressive components to his PTSD, and it may 
well be that he does not fulfill all the DSM criteria for 
PTSD.  Nonetheless, fulfilling all of the criteria is not 
required, and the diagnosis is certainly justifiable and 
supported by the documentation and reasoning of record.

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and are credible.   

The Board finds that the nature of the psychiatric disability 
and his service situation certainly raise a doubt which must 
be resolved in his favor.  See Pentecost and Suozzi, both 
supra.  

Accordingly, the veteran's psychiatric disorder, to include 
PTSD, with anxiety and depression, is reasonably the result 
of service, and service connection is in order.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD with anxiety and depression, is granted.


REMAND

With regard to his hip problems, the basic underlying 
disability stems from an infectious process, specifically 
sepsis, although his current compensation is based on chronic 
residuals thereof, and has been rated under Code 5299-5252.  

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

However, the veteran's disability may well encompass a number 
of other factors other than mere joint instability, etc.

And although there are some evaluative assessments of record, 
these may not provide an entirely adequate basis for 
analyzing all of the veteran's hip problems based on the 
aforecited regulatory and judicial mandates.

In addition, the veteran has a noncompensable rating for the 
scar associated with the treatment for the hip joint 
infection.  Parenthetically, the rating assigned by the RO 
under Code 5252, however, cites the pain associated with that 
disability as supporting the compensable rating.  The nature 
of the scarring itself has not been adequately and separately 
addressed under all pertinent (new and old) provisions of the 
regulations.

The veteran and his representative have argued that he is 
rated under the wrong Codes and that his disability includes 
a variety of problems.  

It is also argued that the most recent VA examination was 
inadequate and did not accurately reflect the degree of 
functional impairment.  

It is also argued that there are additional pertinent VA 
outpatient treatment records.

The veteran is entitled to the benefit of all pertinent 
records, and to have an examination which reflects his actual 
degree of impairment.

Based on the above information, the Board finds that 
additional development is required.  The case is remanded for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional information 
including medical treatment, etc., 
concerning his hip impairment, he should 
provide it.  The RO should assist him to 
the extent possible in that regard.

2.  Up-to-date VA clinical records should 
be added to the claims file.

3.  The veteran should then be examined 
by appropriate VA physicians, to 
determine the exact nature and extent of 
all current problems involving his hip to 
include degenerative and sensory changes, 
to include whether there is any sign of 
active infection, osseous weakening, 
marrow output diminution, etc.  A 
determination should be made as to the 
nature of all scarring, whether it is 
painful, adherent, etc. and other 
functional impact.  The claims file and 
all evidence should be made available to 
the examiners prior to their 
examinations.  

4.  The RO should then review the case 
with regard to all facets of the pending 
appellate issue to include the impact of 
the nature of osseous deterioration and 
injury, scarring, muscle damage under all 
appropriate schedular criteria, and 
related questions.  

If the decision is unsatisfactory to the 
veteran, a comprehensive SSOC should be 
prepared to include all pertinent 
regulations, and the veteran and his 

representative should be given an 
opportunity to respond.  

The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


